Citation Nr: 1426829	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran last underwent a VA examination for his right wrist disability in July 2010.  During his April 2014 videoconference hearing, the Veteran testified that his right wrist disability has worsened.  Specifically, he stated that he was in pain on a continuous basis, and he suffered from decreased motion and strength since his last exanimation.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of service-connected wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, any additional private treatment records or any outstanding, pertinent VA treatment records dated since September 2012 should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) ; Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since September 2012.  This includes any records pertaining to care provided at the Bonham, Texas VA Medical Center  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his service-connected right wrist disability.  The claims folder, Virtual VA file, and VBMS file must be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner must perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful right wrist motion, if any, is present.  The examiner must address whether any limitation is the functional equivalent of ankylosis.  The examiner must note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

3.  Thereafter readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


